DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first detection device, section detection device in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 12-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2012/0022764) in view of Suzuki (US 2015/0183433), and Pilkington (US 2018/0188745)



As to claim 1 Tang discloses a method for setting an automatic distance and distance behavior from a vehicle in front, comprising: 
detecting a distance from the vehicle in front based on one or more of a distance cruise control system, an imaging sensor, a camera, a data service and/or a radar (Paragraph 31 “Sensors 66 collect information concerning potential obstacles, such as other vehicles, present within the immediate vicinity of vehicle 20. Data collected by sensors 66 may be used by ADAS 22 to estimate, for example, a distance between vehicle 20 and the adjacent vehicles, as well as a speed and trajectory of the adjacent vehicles. Sensors 66 may include radar 68 and vision sensors. ADAS 22 may further include one or more data receivers 70 for receiving data transmitted over various wireless communication systems.”);
 predicting a prospective traffic situation on a road section still to be traveled (Paragraph 44 “The individual in-path vehicle information (i.e., relative speed (v.sub.i), lane position (l.sub.i), direction (h.sub.i) and relative distance (d.sub.i)) may also be integrated with the traffic flow information (when available) obtained by data receiver 70 and a historical host vehicle speed profile 130, which may be obtained, for example, from BORD 50, to generate a macro traffic prediction model 132. An averaged traffic speed profile 134 may be computed for each segment 104, 106 and 108 of operating window 103 using macro traffic prediction model 132.”)
measuring a first actual energy consumption while driving at first distance from the vehicle in front (Paragraph 61 “FE-optimal behavior estimation module 88 may use the output from environment awareness module 84 and vehicle condition module 84 to derive an optimized drive cycle (i.e., target speed profile v*(t)) by determining a fuel economy that may be achievable under the environment constraints determined by environment awareness module 84.”); and 
setting the distance from the vehicle in front depending on the detected distance from the vehicle in front, the predicted prospective traffic situation and the measured actual energy consumption (Paragraph 61 “FE-optimal behavior estimation module 88 may use the output from environment awareness module 84 and vehicle condition module 84 to derive an optimized drive cycle (i.e., target speed profile v*(t)) by determining a fuel economy that may be achievable under the environment constraints determined by environment awareness module 84. Target speed profile v*(t) may include acceleration intensity and gearshift timing. Target speed profile v*(t) may be determined based on the following optimization scheme, where D.sub.up is a predicted travel distance profile assuming vehicle 20 will be following the micro/macro traffic flow as determined by environment awareness module 84. The result of this optimization process is a speed profile v*(t) that enables vehicle 20 to travel distance D.sub.up within look-ahead window 100 (FIG. 4) with minimum fuel usage and without having to pass any vehicles or incurring any additional travel time.”, Paragraph 68 “Information/data received from environment awareness module 84 (block 150) may be used in conjunction with macro traffic prediction 132 generated by sensor fusion module 96 to determine an average distance (D.sub.avg) (block 152) that corresponds to an available open distance 127 (FIG. 4) between vehicle 20 and a nearest in-path vehicle 125 (FIG. 4) (block. A determination is made at block 154 on whether vehicle 20 is operating in traffic based on the status of dynamic environment constraint 138, as provided by environment awareness module 84.”). 
Tang not disclose the distance cruise control system setting the automatic distance from the vehicle in front 
Suzuki teaches distance cruise control system setting the automatic distance from the vehicle in front (Paragraph 10 “aspect of the present disclosure provides a vehicle control device capable of executing follow-up control having a follow-up mode based on inter-vehicle distance in which cruise control is performed based on a target inter-vehicle distance and a follow-up mode based on vehicle speed in which cruise control is performed based on a target vehicle speed. The vehicle control device includes: a forward monitoring unit that monitors information in the advancing direction of a vehicle equipped with the vehicle control device, and a follow-up control unit that eases the follow-up in the follow-up control and executes a deceleration operation of the vehicle when at least either one of a situation in which a preceding vehicle is predicted to decelerate and execution of a braking operation of the preceding vehicle is detected based on the information in the advancing direction.”).
It would have been obvious to one of ordinary skill to modify Tang to include the teachings of using a distance cruise control system for controlling a distance for the purpose of maintaining a safe distance between the vehicle and the preceding vehicle.
Tang does not explicitly disclose measuring a second actual energy consumption while driving at a second, greater distance from the vehicle in front;
Pilkington teaches measuring a second actual energy consumption while driving at a second, greater distance from the vehicle in front (Figures 2a-2c, Paragraph 38 “As mentioned above, increasing the following spacing to about 2 sec. or, equivalently, the following distance MMM to about 190 feet at 65 MPH substantially eliminates any fuel savings benefit to both vehicles of a two-vehicle platoon thereby effectively setting the maximum possible following distance MMM between the leader and follower vehicles.”)
Setting the automatic distance from the vehicle in front in the distance cruise control system depending on the first and second measured actual energy consumptions (Abstract “parameters relating to the external conditions are aggregated by the following vehicle of the platoon vehicle pair, and used to adjust or otherwise modify a predetermined minimum following distance parameter. This allows flexibility in the platooning control to follow at different distances while maintaining an overall fuel economy benefit of the platoon. When no external condition restrictions exist, the platoon vehicles follow at the shortest distance to maximize fuel economy. However, as the aggregated external conditions increase, the platooning distance is extended to improve safety while preserving as much fuel economy benefit of the platoon as possible.”)
It would have been obvious to one of ordinary skill to modify Tang to include the teachings of measuring energy consumption at different distances for the purpose of improving fuel economy.

As to claim 3 Tang discloses a method wherein the prospective traffic situation is predicted using a machine learning method, a data service and/or a route plan (Paragraph 44). 
As to claim 4 Tang discloses a method wherein the energy consumption is measured at a first distance and at a second distance (Paragraph 52). 
As to claim 5 Tang discloses a method wherein the automatic distance is further set depending on a stored policy (Paragraph 54-55). 
As to claim 6 Tang discloses a method wherein the policy is determined empirically and/or is adapted by a driver (Paragraph 28). 
As to claim 7 Tang discloses a method wherein the stored policy stores parameters that specify the automatic distance to be set (Paragraph 53). 
As to claim 8 Tang discloses a method wherein the automatic distance is further set depending on one or more of: traffic density, speed, predictive data, a change in a speed instruction, a planned turning procedure, a traffic light phase prediction, a type of vehicle in front, a road type and sensor data(Paragraph 61). 
As to claim 9 Tang discloses a method wherein 
The automatic distance further comprises: 
a minimum distance component specifying a minimum distance to be maintained from the vehicle in front (Paragraph 54); and 
a variable distance component specifying a distance depending on one or more of traffic density, speed, predictive data, a change in a speed instruction, a planned turning procedure, a traffic light phase prediction, a type of vehicle in front, a road type or sensor data(Paragraph 61). 
As to claim 12 the claim is interpreted and rejected as in claim 1.
As to claim 13 the claim is interpreted and rejected as in claim 1.
As to claim 14 the claim is interpreted and rejected as in claim 8.
As to claim 15 Pilkington teaches a method wherein
the automatic distance from the vehicle in front further depends on a difference between the first and second measured actual energy consumptions (Figures 2a-2c, Paragraph 39).
As to claim 16 the claim is interpreted and rejected as in claim 15.
As to claim 18 Pilkington teaches a method wherein the first distance is a fixed minimum distance to be maintained from the vehicle in front (Paragraph 18). 
As to claim 19 the claim is interpreted and rejected as in claim 18.
As to claim 20 Tang disclose a method wherein 
Variably configuring the variable distance component depending on: 
the detected distance from the vehicle in front, the predicted prospective traffic situation(Paragraph 61, 68)
Pilkington teaches the set automatic distance form the vehicle in front comprises:
	a fixed distance component that is the fixed minimum distance(Paragraph 18); and
	a variable distance component, which is added to the fixed distance component (Figure 2a-2c), and
the method further comprises:
variably configuring the variable distance component depending on:
the first and second measured actual energy consumptions (Abstract).
As to claim 21 the claim is interpreted and rejected as in claim 20.
As to claim 22 the claim is interpreted and rejected as in claim 20.

Claims 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang(US 2012/0022764) in view of Suzuki (US 2015/0183433) as applied to claim 1 above, and in further view of Pandy (US 2012/0119894)
As to claim 10 Pandy teaches a method further comprising: 
detecting a size of the vehicle in front (Abstract); and 
setting the automatic distance from the vehicle in front further depends               on the detected size of the vehicle in front (Paragraph 4). 
It would have been obvious to one of ordinary skill to modify Tang to include the teachings of adjusting the distance based on size for the purpose of improving safety.
As to claim 17 discloses a method wherein the variable distance component decreases as a detected size of the vehicle in front increases(Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tang(US 2012/0022764) in view of Suzuki (US 2015/0183433) as applied to claim 1 above, and in further view of Ono (US 2014/0058579)
As to claim 11 Ono teaches a method further comprising: 
predicting that the vehicle in front will turn based on data received via a navigation system (Paragraph 77, 28); and 
increasing the automatic distance from the vehicle in front based on the predicting that the vehicle in front will turn (Paragraph 77). 
It would have been obvious to one of ordinary skill to modify Tang to include the teachings of predicting the preceding vehicle will turn in order to provide a smooth flow of traffic.
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
On page 8 of the applicants arguments applicants argue that Tang does not disclose measuring a first actual energy consumption while driving at a first distance form the vehicle in front; measuring a second actual energy consumption while driving at a second, greater distance from the vehicle in front.
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  First the claims do not recite how the various energy consumptions are “measured”.  That is the claims do not state that the energy consumption is measured using sensors or through other means. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the first and second energy consumptions are actually measured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To measure something means to estimate or asses the value.  Here the system of y system of Tang estimates the fuel economy that may be achievable.  The claim does not state a specific “measuring device” used to measure the energy consumption.  The examiner recommends amending the claim to more specifically recite how the various energy consumptions are measured.
On page 10 of the applicants arguments applicants argue that the references do not disclose an “automatic distance”
The examiner respectfully disagrees with the applicants arguments. Pilkington teaches setting the automatic distance from the vehicle in front in the distance cruise control system depending on the first and second measured actual energy consumptions (Abstract “parameters relating to the external conditions are aggregated by the following vehicle of the platoon vehicle pair, and used to adjust or otherwise modify a predetermined minimum following distance parameter. This allows flexibility in the platooning control to follow at different distances while maintaining an overall fuel economy benefit of the platoon. When no external condition restrictions exist, the platoon vehicles follow at the shortest distance to maximize fuel economy. However, as the aggregated external conditions increase, the platooning distance is extended to improve safety while preserving as much fuel economy benefit of the platoon as possible.”).  Here the distances are set automatically to the vehicle in front and a fuel consumption is measured based on different following distances.

On page 9 of the applicants arguments with regards to claim 9 see examiners argument and office above
On page 10 of the applicants arguments with regards to claim 10 see examiners argument and office above
On page 10 of the applicants arguments with regards to claim 11 see examiners argument and office above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
12/16/2022